1     JARED H. BECK (CA Bar No. 233743)
      ELIZABETH LEE BECK (CA Bar No. 233742)
2     VICTOR ARCA
      FL Bar No. 1014225
3     jared@beckandlee.com
4     elizabeth@beckandlee.com
      victor@beckandlee.com
5     BECK & LEE TRIAL LAWYERS
      Corporate Park at Kendall
6     12485 SW 137th Ave., Suite 205
      Miami, Florida 33186
7     Tel: 305-234-2060
8     Fax: 786-664-3334

9     CULLIN O’BRIEN (pro hac vice)
      FL Bar No. 597341
10    cullin@cullinobrienlaw.com
      CULLIN O’BRIEN LAW, P.A.
11    6541 NE 21st Way
12    Fort Lauderdale, Florida 33108
      Tel: 561-676-6370
13    Fax: 561-320-0285

14    Counsel for Plaintiff and Putative Class
15
16                              UNITED STATES DISTRICT COURT

17                             EASTERN DISTRICT OF CALIFORNIA
18
                                                         Case No: 2:18-cv-00568-TLN-CKD
19   BRENDAN PEACOCK, on Behalf of
     Himself, and All Others Similarly                   CLASS ACTION
20
     Situated,
                                                         ORDER ON PLAINTIFF’S REQUEST
21                                                       FOR TELEPHONIC APPEARANCE AT
            Plaintiff,
22                                                       THE HEARING ON THE MOTION TO
                                                         DISMISS
     v.
23
                                                         Hearing Date:         August 20, 2019
24   PABST BREWING COMPANY, LLC,
                                                         Time:                 1:30 p.m.
                                                         Courtroom:            2
25          Defendant.
                                                         Judge:                Hon. Troy L. Nunley
26                                                       Action Filed:         March 15, 2018

27
28                       Peacock v. Pabst Brewing Company, LLC, Case No. 2:18-cv-00568
                          ORDER ON PLAINTIFF’S REQUEST FOR TELEPHONIC APPEARANCE
                                   AT THE HEARING ON THE MOTION TO DISMISS
            This Court grants Plaintiff Brendan Peacock’s request for his counsel to appear by
1
2    telephone at the August 20, 2019 hearing at 1:30 p.m. before this Court.

3           Counsel shall follow this Court’s procedures for telephonic appearance, which are

4    available at http://www.caed.uscourts.gov/caednew/assets/File/TLN/NEW%20Web%20Info.pdf
5    and shall be available at their direct telephone number 305-234-2060 5-10 minutes prior to the
6
     time of the scheduled hearing.
7
            DATED: August 12, 2019
8
9                                                             Troy L. Nunley
10                                                            United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                    1
                         Peacock v. Pabst Brewing Company, LLC, Case No. 2:18-cv-00568
                          ORDER ON PLAINTIFF’S REQUEST FOR TELEPHONIC APPEARANCE
                                   AT THE HEARING ON THE MOTION TO DISMISS
